 



EXHIBIT 10.O

 

SEVERANCE AGREEMENT

 

On December 30, 2015 the Registrant and its Senior Vice President of Operations
and Finance (“the Executive”) agreed to a new Severance Agreement which replaced
the Severance Agreement dated February 25, 1999 between the Registrant and the
Executive. The new Severance Agreement provides that, if terminated by the
Company without cause or within three months of a change in corporate control of
the Registrant, severance of nine month’s salary, continued company-sponsored
health insurance for six months from the date of termination and certain
non-compete and other restrictive provisions.

 

 

 

 